EXHIBIT 99.1 ATLANTIC AMERICAN REPORTS INCREASED REVENUES IN FIRST QUARTER ● Insurance premiums increase 7.6% in 1st quarter 2013 compared to 1st quarter 2012 ● Life and health insurance premiums increase 15.4% in 1st quarter 2013 compared to 1st quarter 2012 ● Book value per share closes March 31, 2013 at $4.59 per common share ● Aggregate statutory capital and surplus increase 2.5% from December 31, 2012 ATLANTA, Georgia, May 13, 2013 - Atlantic American Corporation (Nasdaq- AAME) today reported first quarter 2013 results, which included a 7.6% increase in insurance premiums for the quarter ended March 31, 2013 up to $33.0 million as compared to $30.7 million in the first quarter of 2012.Total revenues were up 6.1% in the comparable periods.Net income declined to $0.9 million or $0.04 per common share in the first quarter of 2013 in comparison to $1.7 million or $0.07 per common share in the first quarter of 2012.Operating income for the first quarter of 2013 was $0.3 million as compared to $0.8 million for the first quarter of 2012.Increased losses primarily in the life and health business resulted in the decline in both net income and operating income. Commenting on the quarter, Hilton H. Howell, Jr., chairman, president and chief executive officer, stated, “While pleased with our continued production and revenue growth, our results were negatively impacted due to the usual “Part B deductible” utilization in our Medicare supplement product that occurs in the first half of each year.I expect that the majority of this utilization fell in this quarter’s results.I am particularly pleased that, effective May 1, 2013, American Southern bound a large account with approximately $14 million in annual premium.I expect this account to add meaningfully to our results during the balance of the year.” Atlantic American is an insurance holding company involved through its subsidiary companies in specialty markets of the life, health, and property and casualty insurance industries.Its principal insurance subsidiaries are American Southern Insurance Company, American Safety Insurance Company, and Bankers Fidelity Life Insurance Company. Note regarding Private Securities Litigation Reform Act: Except for historical information contained herein, this press release contains forward-looking statements that involve a number of risks and uncertainties.Actual results could differ materially from those indicated by such forward-looking statements due to a number of factors and risks detailed from time to time in statements and reports that Atlantic American Corporation files with the Securities and Exchange Commission. For further information contact: John G. Sample, Jr. Hilton H. Howell, Jr. Senior Vice President and Chief Financial Officer Chairman, President & CEO Atlantic American Corporation Atlantic American Corporation 404-266-5501 404-266-5505 Atlantic American Corporation Financial Data Three Months Ended March 31, (Unaudited; In thousands, except per share data) Insurance premiums Life and health $ 24,092 Property and casualty Investment income Realized investment gains, net Other income 48 29 Total revenue Insurance benefits and losses incurred Life and health Property and casualty Commissions and underwriting expenses Interest expense Other Total benefits and expenses Income before income taxes Income tax expense 89 63 Net income Earnings per common share (basic and diluted) Reconciliation of Net Income to non-GAAP measurement Net income Income tax expense 89 63 Realized investment gains, net Operating income March 31, December 31, Selected Balance Sheet Data Total cash and investments Insurance subsidiaries Parent and other Total assets Insurance reserves and policyholder funds Debt Total shareholders' equity Book value per common share Statutory capital and surplus Life and health Property and casualty
